internal_revenue_service number release date index number ------------------------ ------------------------ ------------------------------------ department of the treasury washington dc person to contact ------------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-139546-07 date date ---------------------------- ------ ------------------ ------- ------- ------- -------------------------- ---- -------------- ty ----------------------- ty ----------------------- taxpayers taxpayer-husband year1 year2 year3 date1 x dollar_figurea dear ------------------------ this is in response to your letter dated date in your letter you requested an extension of time to make a late election on form_4952 investment_interest expense deduction under sec_163 and sec_163 of the internal_revenue_code for year1 year2 and year3 the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayers timely filed form_1040 individual_income_tax_return for year1 year2 and year3 taxpayer-husband is x years of age and has always prepared their joint tax returns manually without the use of computer_software an examination of the year1 return was conducted on ------------------ the primary focus of the exam was investment_interest expense the exam resulted in a no change taxpayers were never made aware that they needed to include form_4952 investment_interest expense deduction plr-139546-07 an examination of the year2 return was conducted adjustments were made to short term capital_gains and itemized_deductions taxpayers disagreed with form_4549 income_tax examination changes taxpayers filed form_872 consent to extend the time to assess tax for tax_year ended date1 and requested the examination be forwarded to appeals the appeals officer made an adjustment allowing itemized_deductions that were disallowed on the original form_4549 however form_4952 investment_interest expense deduction was not considered since a timely election had not been made taxpayers presented to the appeals officer that they received conflicting information from the service the appeals officer suggested that due to the conflicting information provided by the service taxpayers may wish to file a private_letter_ruling requesting permission to make a late election on form_4952 taxpayers have paid the sum of dollar_figurea which represents the correct balance due based on adjustments to income and form_4952 applicable law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in pertinent part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii as the taxpayer elects to take into account under this clause sec_1_163_d_-1 b of the regulations provides that the election under plr-139546-07 sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or plr-139546-07 v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election section b of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy- related penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion taxpayers’ election is a regulatory election as defined under b because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith with this request furthermore granting an extension will not prejudice the interests of the government it is represented that taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than taxpayers would have if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayers are granted an extension of time for making the election until days following the date of this ruling plr-139546-07 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt_______ thomas d moffitt chief branch income_tax accounting cc
